NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10224

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00005-RVM

 v.
                                                MEMORANDUM*
YU HUA WANG,

                Defendant-Appellant.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                   Ramona V. Manglona, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Yu Hua Wang appeals from the district court’s judgment and challenges the

135-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Wang’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Wang

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Wang waived his right to appeal his sentence, with the exception of claims

based on prosecutorial misconduct, ineffective assistance of counsel, and the

involuntariness of his plea. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as

to the voluntariness of Wang’s plea or any prosecutorial misconduct. We therefore

affirm as to those issues. We dismiss the remainder of the appeal in light of the

valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.

2009). We decline to address on direct appeal any claim of ineffective assistance

of counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    16-10224